 Case 3:20-cv-00860-B-BH Document 17 Filed 08/24/20                       Page 1 of 2 PageID 136



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ARTURO S. MEDRANO, #1894196,                        )
          Petitioner,                               )
vs.                                                 )    No. 3:20-CV-0860-B (BH)
                                                    )
LORIE DAVIS, Director,                              )
Texas Department of Criminal                        )
Justice, Correctional Institutions Division,        )
              Respondent.                           )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court.

        In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the petitioner is DENIED a

certificate of appealability on the judgment entered on July 18, 2020. The Court adopts and

incorporates by reference the Magistrate Judge’s Findings, Conclusions and Recommendation in

support of its finding that the petitioner has failed to show (1) that reasonable jurists would find “it

debatable whether the petition states a valid claim of the denial of a constitutional right” and (2)

that reasonable jurists would find it “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.
Case 3:20-cv-00860-B-BH Document 17 Filed 08/24/20     Page 2 of 2 PageID 137



    SIGNED this 24th day of August, 2020.




                                     _________________________________
                                     JANE J. BOYLE
                                     UNITED STATES DISTRICT JUDGE




                                        2
